Exhibit 10.56

1. PARTIES

 

Landlord

 

WH2005 / NIAM III East Holding Ltd

  Telephone    020 431 31

Address

 

c/o Sponda Oyj / Korkeavuorenkatu 45, 00130 HELSINKI

  Business ID    2080132-3

Contact person

 

Tampere: Laulunen Markku

  Telephone    020 431 3871/fax 020 431 3851

Rent account: 313130-1261148

   Telefax 020 431 3333   E-mail    markku.laulunen@sponda.fi

 

Tenant

 

Lionbridge Testing Services Oy

 

Social security number / Business ID

0196816-0

Address

 

Hermiankatu 3 A, 33720 TAMPERE

  Telephone    09 6133 500

Contact person

 

Sanna Piha

  Telephone    040 300 4450

Contact person’s e-mail sanna.piha@lionbridge.com

    

2. OBJECT OF LEASE AND ITS PURPOSE OF USE

 

Name of the object

 

Hermitec Oy

  Approx. floor area of the premises subject to lease 1392,0 m²

Address

 

Hermiankatu 12, 33720 TAMPERE

  Premises subject to lease Apartment numbers A 1 (office premises), B 2 (office
premises). The floor area of the leased premises has not been subject to
verifying measurement and the floor area is not the only factor used in
determining the rent.

Purpose of use   office

  The significance of the purpose of use has been agreed on in more detail in
the Appendix.

3. TERM OF LEASE

 

Validity of the agreement    Commencement
date    Expiration date    Right of possession
commences on    Payment obligation
commences on

¨ fixed term         x until further notice

   1.2.2012       1.2.2012    1.3.2012

The tenant does not have the right to terminate the agreement due to a delay in
receiving possession.

 

For the landlord, the period of notice is 6 months.

The first day of notice is 31.1.2015 and subsequently the last day of each
month.

  

For the tenant, the period of notice is 6 months.

The first day of notice is 31.1.2015 and subsequently the last day of each
month.

Additional information on validity

4. RENT

4.1 Determination of Rent and Other Payments

 

Payment type    Payment without VAT /month    Payment including VAT/month   
Amount of VAT/month Office rent    15 312,00 €    18 833,76 €    3 521,76 €

 

Rents including VAT/month 18 833,76 €

   Additional charges including VAT/month 0,00 €

Penalty interest

   Rent period    Due date   

16,00 %

   1 month    Rent is due on the 2. day of each month. In addition to rent, the
tenant is liable for the electricity bills according to the invoices and for any
other compensation for the use directly to the real estate company/housing
company unless otherwise agreed in the Appendix. Additional charges to the
landlord are specified elsewhere in the agreement. x The leased premises are /
may be subject to value added tax, in which case value added tax will be added
to the rent according to the tax rate in force from time to time.    VAT rate 23
%    VAT 3 521,76 € The tenant agrees to use the leased premises for purposes of
use entitling value added tax deductions. The tenant agrees to compensate for
all damage due to the tenant’s breach of the aforementioned obligation or the
tenant causing an obligation to refund value added tax deductions made due to a
breach of contract or other activities of the tenant.

 

1



--------------------------------------------------------------------------------

Validity of payments

 

Commencement date

  

Expiration date

  

Type of rent

  

Adjustment type

  

Net amount/month

1.3.2012       Office rent    Index review    7 645,00 € 1.3.2012       Office
rent    Index review    7 667,00 €

4. 2 Rent Review

 

Adjustment type Index review   Index on which the rent is based Cost-of-living
index (1951:10 = 100) Payment types to be adjusted by index        Net
amount/month Office rent    15 312,00 € Publication month and year of the basic
index   Index figure   
Adjustment dates and increase of index to be taken into account (%) 12 / 2011  
   Starting from 1.2.2013. February starting from 2013, 100,00%.

x Adjustment index months: December

¨ The adjustment index is the latest published index figure known at the time of
adjustment.

x Should the index figure be lower, the rent will, however, not be reduced.

¨ Basic index will be amended upon increase.

¨ Increase is always at least 0,00 %.

¨ Increase is always at least 0,00 €.

Additional information on adjustment:     

5. SECURITY

 

The tenant provides the landlord with a security for the fulfilment of the
tenant’s obligations under this agreement. The security must
be valid for three (3) months after the expiry of the lease agreement. Unless
the security is provided within the agreed period, the
landlord has the right to terminate the lease agreement. The security remains
valid for the benefit of a new landlord as well. The
landlord must return the security without delay after the expiry of lease unless
the tenant has unfulfilled liabilities relating to the lease.
The landlord shall notify in writing of any pending liabilities at the latest 1
month from the expiry of lease or from the date when the
premises became vacant for the landlord.

 

Value of the security

  

Description of the security

  

Security type

 

To be provided by

45 950,00 €    bank deposit or bank quarantee      31.2.2012

6. MAINTENANCE

 

6.1 Maintenance of the Property

 

The landlord is liable for the structures of the property, defects due to the
structure and the maintenance of plumbing, wiring and
conduits serving the entire property.

 

6.2 Maintenance of the Leased Premises

 

The tenant is liable for the maintenance of the leased premises. However, as
regards the premises leased by the tenant, the landlord is
liable for defects due to the structure and for plumbing, wiring and conduits
serving the entire property. The landlord is not liable for
the renovation of surfacing or such other which are installed by the tenant and
which deviate from normal standard.

 

6.3 Tenant’s Own Requirements

 

The tenant is liable for the maintenance of equipment and other systems obtained
by the tenant. The tenant is liable for the
maintenance of such structures, systems, equipment etc. even outside the
premises in its possession if they only serve the tenant’s
activities. The tenant is also liable for costs incurred from its own
activities, such as alteration requirements in the object of lease and/
or leased premises due to official regulations.

 

Despite of what has been agreed on the maintenance here, the tenant is liable
for any damage caused by the tenant.

7. ALTERATIONS

 

7.1 Alterations Prior to the Commencement of the Agreement

 

x No alterations shall be carried out on the leased premises prior to the
commencement of lease.

 

7.2 Alterations by the Tenant During the Lease

 

The tenant may carry out alterations on the leased premises only after having
received the landlord’s written consent. For details on
the right to alterations, see section 3 of Appendix 1.

 

7.3 Alterations by the Landlord

 

The landlord may carry out repairs and alterations on the leased premises after
having notified the tenant in advance. The landlord
shall notify the tenant in advance of all repairs carried out on the leased
premises at least two weeks prior to commencing the works.
However, minor maintenance works, which can be carried out without causing harm
to the tenant’s activities and urgent repair works
may be carried out immediately. The tenant shall be notified of alterations and
repairs causing material harm to the use of the leased
premises two months prior to commencing the works.

The landlord is entitled to reserve routes for e.g. water lines, sewers,
electricity and data transmission etc. on the leased premises for
the use of the property after having notified the tenant two months prior to
commencing the works.

8. INSURANCES

 

The tenant shall insure the property on the leased premises and in the object of
lease belonging to the tenant or to a third party against
sudden and unexpected damage (e.g. water, fire, smut and dust damage) and to
enforce the insurances during the term of lease. The
tenant shall take out insurance on the activities it carries out on the leased
premises.

 

In accordance with the Finnish Act on Commercial Leases, the landlord is not
obliged to pay compensation for damage to movable
property of the tenant or of a third party in the possession of the tenant
unless such damage has been caused by the landlord’s
carelessness or negligence. In accordance with the insurance terms, neither will
any compensation be paid from the property’s
insurance / full value insurance.

 

2



--------------------------------------------------------------------------------

9. DISPUTE RESOLUTION

 

In case of conflict, the parties primarily try to reach an agreement by
negotiation. Unless an agreement is reached, all disputes arising of or in
connection with this agreement shall be settled

 

x  in the district court of the location of the object of lease.

10. APPENDICES

 

In addition to this actual agreement form, the following appendices form a part
of this agreement

 

Appendix 1 – Appendix to the total lease agreement

Appendix 2 –

Appendix 3 –

 

In case of any discrepancies between the appendices and the actual agreement
form, the agreement form shall primarily prevail.

11. MISCELLANEOUS

 

1.   Premises will be renovated by the landlord. The renovation includes wall
painting and floor cleaning and waxing. Kitchen equipment will be completed if
necessary. 2.   The tenant is responsible for the office electricity costs. The
real estate company will invoice electricity costs afterwards. 3.   The tenant
is responsible for the intranet. All cables in leased premises are available
without costs. 4.   The payment includes parking place for 30 cars.

12. SIGNATURES

 

This agreement has been executed in two identical counterparts, one for each
party.

The parties affirm that they have acquainted themselves with this lease
agreement and its appendices and agree to comply therewith. The landlord has
informed the tenant of the grounds on which the landlord’s right to lease is
based on and of any restrictions on this right.

Place and date   TAMPERE 28.10.2011         Landlord      Tenant        WH2005 /
NIAM III East Holding Ltd        

Lionbridge Testing Services Oy

/s/ Markku Laulunen    /s/ Sanna Piha

13. CONCEPTS

 

The concepts of this agreement and its appendices are interpreted in accordance
with the concepts of the Finnish Association of Building Owners and Construction
Clients (RAKLI) and the Institute for Real Estate Economics (KTI).

14. SPECIFICATION OF THE PREMISES

 

Identification

 

m²

 

Purpose of use

 

Type

 

Net/month

 

€/m²/month

A 1   695,0   offices   office premises   7 645,00 €   11,00 € B 2   697,0  
offices   office premises   7 667,00 €   11,00 € Total   1392,0     Total  
15 312,00 €  

 

3



--------------------------------------------------------------------------------

APPENDIX TO THE TOTAL LEASE AGREEMENT

1. Purpose of Use

The tenant agrees to comply with the purpose of use agreed for the leased
premises and only to carry on activities specified in the lease agreement. The
landlord’s prior written consent shall be obtained for any changes in these
activities. Conducting activities contrary to the agreement entitle the landlord
to terminate the lease agreement.

If official regulations applicable to the tenant’s activities change and require
alterations or repairs to the object of lease or to the leased premises, the
tenant shall be liable for any costs incurred from them.

The tenant is obliged to provide the landlord with any necessary information
required by the landlord for auditing the activities carried out on the leased
premises and other matters referred to above within a reasonable time set by the
landlord.

The tenant confirms that the object of lease and the leased premises including
their equipment are in a condition that may reasonably be expected taking local
conditions into consideration and the tenant accepts them as is unless otherwise
separately agreed in writing on the condition or alterations of the object of
lease and the leased premises.

2. Maintenance

The tenant shall maintain the leased premises with due care. The tenant is
obliged to notify the landlord without delay of any observed faults or defects
which the landlord is responsible for repairing.

The tenant shall be responsible for repairs required due to its activities,
ordinary painting work, renewal of floor coverings, replacement of fluorescent
tubes and bulbs as well as starters, replacement of the fuses in the group
switchgears of the leased premises, repairs of windows and other glasses as well
as all alterations and repairs caused by the tenant’s activities and other such
costs that have not been agreed to be borne by the landlord.

The landlord decides on modernisations. The tenant and the landlord shall
separately agree on any modernisations to be carried out during the term of
lease and their cost effects.

3. Alterations by the Tenant

The tenant may carry out alterations on the leased premises only after having
received the landlord’s written consent.

With respect to alterations, at least the following shall be agreed on:

 

•  

what alterations may be carried out;

 

•  

how the alterations are to be carried out/supervised;

 

•  

who shall bear the costs;

 

•  

who shall carry out the alterations;

 

•  

whether the alterations paid by the tenant shall be reimbursed immediately/at
the expiry of the term of lease/not at all; and

 

•  

whether the alterations shall be removed at the expiry of the term of lease,
whether any marks shall be cleaned or whether the alterations shall remain (with
or without reimbursement).

Documents (technical drawings, inspection records etc.) of the alterations shall
be prepared and one set/copies thereof shall be submitted to the landlord free
of charge.

The tenant has the right to attach a nameplate on the stairwell and next to the
front door in a place to be separately agreed with the landlord. The tenant may
attach other plates, signs and advertisements as well as window decals only with
the landlord’s consent.

4. Tenant’s Right to Compensation

The tenant has the right to be exempted from paying rent or to a rent reduction
for the period during which the leased premises could not be used or during
which the premises were not in the agreed condition except if the fault was
attributable to the tenant.

5. Keys

The tenant is given the keys, access control cards etc. to the property and the
leased premises against receipt once the lease agreement has been signed and the
security provided. Should the tenant require additional keys during the term of
lease, the landlord shall obtain new keys at the tenant’s expense. The tenant is
responsible for the diligent safekeeping of the keys by the tenant and its
personnel. Should any keys be lost or stolen, the tenant shall be liable for the
costs incurred, including the sequencing of the locks and updating of the access
cards etc.

 

1



--------------------------------------------------------------------------------

6. Electricity Contract

If the tenant is responsible for the electricity costs, the tenant shall
primarily enter into an electricity agreement directly with the electricity
supplier, and if this is not possible, agree in writing with the real estate
company on the invoicing of the electricity.

7. Waste Management, Cleaning and Security

Storing litter and waste is not permitted on the tenant’s customer/sales
premises. The tenant shall at its own expense remove litter and waste to the
place designated for them according to the instructions given on their sorting
and treatment by the property owner.

The landlord is responsible for the arrangement of normal waste management. This
refers to the arrangement of waste from industrial, service and other
operations, which in its amount, quality and composition is comparable to
household waste. The tenant shall be responsible for the management and
treatment of other waste and hazardous waste and costs incurred from them, as
well as recycling or the disposal of pallets.

The tenant is responsible for cleaning, window cleaning and security of the
leased premises.

8. Environmental Liabilities

The tenant undertakes to comply with the laws, decrees and regulations relating
to environmental protection in effect and to adhere to the environmental
protection principles.

The tenant represents and warrants that the activities carried out by the tenant
on the leased premises comply with the valid environmental laws and that the
tenant has all valid official permits necessary for the tenant’s activities. The
tenant undertakes to promptly notify the landlord of any damages. The landlord
has the right to perform environmental audits on the leased premises and to
prohibit any activities in violation of laws or official regulations. The
landlord has the right to compensation arising from obligations the landlord has
to assume as a result of violations of environmental laws and official
regulations by the tenant. The security provided by the tenant may also be used
for environmental obligations resulting from the tenant’s actions.

The landlord assures that premises contain no hazardous materials and comply
with all laws.

9. Safe Use of the Premises

The tenant is obliged to use the premises with due care and to comply with the
rules and regulations on occupational safety, environmental issues, health,
cleanliness etc. The tenant is responsible for the safe use of the premises, not
only on the tenant’s own part but on the part of its personnel, customers and
visitors.

10. Activities on the Object of Lease / Property

The tenant may not by its actions cause harm to other users of the object of
lease, the neighbours or the environment.

11. Safety Plan and Self-Initiated Preparation

According to the Finnish Rescue Act, the tenant is liable to prepare for the
protection of persons and property on the leased premises as well as for the
protection of the environment in dangerous situations and for such
self-initiated rescue measures the tenant is capable of. According to the
Finnish Rescue Act, the tenant is on the leased premises and the landlord or its
representative together with the tenant in the object of lease and in their own
activities are obliged to prevent dangerous situations happening, prepare for
the protection of persons and property on the leased premises as well as for the
protection of environment in dangerous situations and for such self-initiated
rescue measures they are capable of. The tenant shall appoint a person to be
responsible for the rescue plan according to the Finnish Rescue Decree.

The tenant shall ensure that the extinguishing, rescue and protection equipment,
auxiliary equipment for extinguishing and rescue work, fire detectors and
alarms, and other hazard detection equipment, exit signs and safety markings,
emergency shelter equipment and devices provided for by the authorities or in
the statutes on the leased premises in the tenant’s possession are operational
and serviced and inspected as provided for by the authority responsible for
rescue operations. To the extent the said equipment and devices serve the entire
property or are a fixed part of the property, they are the landlord’s
responsibility. In that case as well, the tenant has the responsibility to
inform the landlord of any faults and defects observed in the equipment and
devices.

 

2



--------------------------------------------------------------------------------

12. Safety of the Object of Lease

Exits from the building and emergency roads, i.e. roads or access near to the
building reserved for emergency vehicles, shall be kept clear at all times.
Highly flammable material or other goods, which increase the risk of fire or
hinder extinguishing a fire, shall not be stored unnecessarily in attics,
cellars, under buildings or in their immediate vicinity. No goods may be stored
by exit points or along routes to attics, cellars and storage areas.

13. Insurances

The tenant shall at its own expense take insurances deemed necessary by the
tenant for its property inside the leased premises and the object of lease and
for its activities carried out there. The property insurance taken by the
landlord does not cover any possible damage incurred to the tenant’s property or
any possible damage due to the disruption or disturbance in the tenant’s
activities.

14. Assignment of the Lease, Re-lease and Sublease

The tenant may not without the landlord’s written consent assign the lease or
otherwise transfer, re-lease or sublease the premises to another. The same
applies to the changes of the tenant due to the transfer or demerger of the
business.

Having obtained the landlord’s consent to re-lease or sublease, the tenant
continues to be liable towards the landlord for the obligations under the lease
agreement, unless otherwise agreed.

If the landlord has consented to the assignment of lease, the new tenant shall
be liable for the obligations of the lease as of the moment of approval of the
assignment, unless otherwise agreed in writing.

The tenant has the ability to assign to another Lionbridge subsidiary.

15. Removal

Upon the expiry of the lease agreement, the tenant shall vacate the leased
premises in appropriate condition. The tenant shall at its own expense empty the
leased premises (including yard areas) from the equipment and furnishings owned
by the tenant as well as remove advertisements, neon lights, signs and plates as
well as window decals installed by the tenant. Should the premises require
cleaning, repairing or emptying, the landlord has the right to have the
necessary work done at the tenant’s expense except for work caused by natural
wear and tear.

Upon the expiry of the lease agreement, the tenant is obliged to return all keys
and access cards etc. of the object of lease and the leased premises, otherwise
the landlord has the right to sequence or otherwise change the locks at the
tenant’s expense.

Upon the expiry of the term of lease, the tenant shall not receive compensation
for any alterations or improvements carried out in the object of lease or on the
leased premises, for loss of customers due to the removal, for removal costs or
other costs or losses related to the removal from the premises. The landlord is
not liable to pay the tenant compensation for possible goodwill value resulting
from the business premises because it has been taken into account when agreeing
on the rent.

16. Malfunctions

Temporary malfunctions in the operation of lifts as well as defects in water,
sewage, heating and electricity and telecommunication connections or disruptions
in the respective supply systems necessary for the maintenance of the property
do not entitle the tenant to compensation or rent reduction. The landlord is not
liable for possible damages incurred to the tenant’s property located on the
leased premises or in the object of lease or to the tenant’s business
activities, or for damages to a third party’s property in the tenant’s
possession that may have been caused due to the aforementioned malfunctions,
disruptions or leaks.

17. Taxes and Public Fees

If a new tax or a fee is assigned to leasing or the object of lease as a result
of legislation or public measures or an existing tax rate or fee is increased,
the landlord may add costs arising from this to the rent collected from the
tenant.

A tax or a fee assigned to the object of lease means, among others, a tax or fee
based on the property, environment, energy or energy efficiency. As regards a
tax or fee applicable to the object of lease, the proportion of the ratio of the
floor area of the leased premises compared to the entire floor area of the
object of lease may be added to the rent.

18. Payment of the Adjusted Rent

The adjusted rent shall be paid as of the date of adjustment under the lease
agreement. The landlord shall not waive its right to rent adjustment under the
lease agreement even if the landlord did not send a notice of the rent
adjustment.

 

3



--------------------------------------------------------------------------------

19. Right to Disclose Information

Upon negotiations on the sale of the object of lease or any other such
arrangement, or for statistical purposes or at the request of the authorities,
the landlord may disclose information on the lease agreement and its terms and
conditions to third parties.

20. Security

The tenant shall maintain, for the entire lease period, a security to the amount
and of the nature as specified in the lease agreement. The security shall remain
valid three (3) months after the agreed term of lease. If the tenant fails to
pay any outstanding rent or penalty interest or fails to meet any other
obligation arising from the lease agreement, the landlord has the right to
realise the security without hearing the party providing the security and
without judgment or decision.

The security remains valid upon amendments to the lease agreement until the
landlord has been provided with a new security. The security can also be used
for the compensation of use invoiced by the housing company/real estate company
and for the compensation of any damage caused by the tenant to the housing
company/real estate company. Upon the expiry of lease, the landlord shall
without any delay and at the latest after the time set forth (3 months) in
section 10 of the Finnish Act on Recovery to the Bankruptcy Estate return the
security unless the tenant has any unfulfilled liabilities relating to the
lease.

The landlord shall not pay any interest on the money standing as security.

21. Confidentiality

The tenant and all users of the leased premises are required to keep the
security matters of the property confidential. The confidentiality obligation
remains valid even after the expiry of the lease.

The landlord is obliged, notwithstanding situations referred to in section 19,
to keep the information submitted to it confidential.

22. Applicable Law

Unless otherwise provided in this lease agreement, the Finnish Act on Commercial
Leases valid at any given period shall apply.

This lease is governed by the applicable laws of Finland.

23. Interaction

The tenant and the landlord shall arrange meetings where necessary to assess the
effectiveness of the terms and conditions of the lease and to determine any
changed requirements.

24. Signatures

This lease agreement has been executed in two identical counterparts, one for
each party.

We affirm that we have acquainted ourselves with this lease agreement and its
appendices and agree to comply therewith. The landlord has informed the tenant
of the grounds on which the landlord’s right to lease is based on and of any
restrictions on this right.

 

Place and date   TAMPERE , 28.10.11 Landlord       Tenant     WH2005 / NIAM III
East Holding Ltd   Lionbridge Testing Services Oy /s/ Markku Laulunen   /s/
Sanna Piha

25. Concepts

The concepts of this lease agreement and its appendices are interpreted in
accordance with the concepts of the Finnish Association of Building Owners and
Construction Clients (RAKLI) and the Institute for Real Estate Economics (KTI).

 

4